Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-14-00291-CV

                            IN THE INTEREST OF N.S., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997-PA-01542
                       Honorable John D. Gabriel Jr., Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against Appellant Marco Sanchez.

       SIGNED August 19, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice